DISMISS and Opinion Filed May 6, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-12-00886-CV

    TENET HEALTHSYSTEM HOSPITALS DALLAS, INC., Appellant
                           V.
          NORTH TEXAS MEDICAL GROUP, P.A, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 05-06727-L

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      We reinstate this appeal. This case was abated in 2013 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was discharged on April 24, 2019, effectively

dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                        /Amanda L. Reichek/
                                        AMANDA L. REICHEK
                                        JUSTICE


120886F.P05




                                      –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TENET HEALTHSYSTEM                           On Appeal from the 193rd Judicial
HOSPITALS DALLAS, INC.,                      District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. 05-06727-L.
                                             Opinion delivered by Justice
No. 05-12-00886-CV          V.               Reichek. Justices Schenck and
                                             Carlyle participating.
NORTH TEXAS MEDICAL
GROUP, P.A, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 6, 2021




                                       –3–